Citation Nr: 1454082	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-36 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for dislocated left thumb.

2.  Entitlement to an initial compensable rating for allergies.

3.  Entitlement to an initial disability rating higher than 10 percent for right shoulder impingement syndrome and osteoarthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1993; and from May 2004 to February 2009.  He also had service in the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted, in pertinent part, service connection for allergies, right shoulder disorder, and dislocated left thumb; each with a noncompensable rating effective February 3, 2009.  Jurisdiction is presently with the Pittsburgh RO.


In a February 2011 rating decision the RO granted service connection for migraines (secondary to allergies and recurrent sinusitis) with a rating of 30 percent effective March 10, 2010.  In a rating decision dated in May 2012 the RO increased the rating for the Veteran's right shoulder disability to 10 percent effective February 3, 2009.

The Board notes that in his substantial appeal (VA Form 9) the Veteran requested a Board hearing; however, in correspondence dated in September 2011 he withdrew that request.  

The right shoulder disability claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's dominant hand, left thumb disability has been productive of pain and loss of strength/limitation of motion after repetitive use throughout the appeal period; however, the preponderance of the evidence shows that it is not productive of a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

2.  The Veteran's service-connected allergies disability has not been productive of nasal polyps or greater than 50 percent obstruction at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for dislocated left thumb have been met throughout the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).     

2.  The criteria for an initial compensable rating for allergies are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

As these appeals stem from the initial grant of service connection, the notice that was provided to the Veteran in November 2008 before service connection was granted is legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, all pertinent records from all relevant sources have been obtained.  Service treatment records and VA medical records dated through July 2010 have been associated with the claims file; and in December 2008 the Veteran was accorded a VA examination.  In April 2012 he requested that the appeals decided below be based on the aforesaid evidence.  

As the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeals, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation; and will therefore review the merits of the Veteran's claims, de novo.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (providing that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

II.  Merits

In a rating decision dated in April 2009 the RO granted service connection for dislocated left thumb and allergies; each with a noncompensable (0 percent) rating effective February 3, 2009.  The Veteran appealed the assigned ratings.  In correspondence dated in April 2012 he requested that these appeals be decided based on the evidence then of record.  There has been no further communication from the Veteran regarding these two appeals.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted be discussed in detail.  Rather, the Board's analysis below will focus specifically on the evidence needed to substantiate his claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A. Left Thumb

On VA examination in December 2008, the Veteran reported that he had dislocated the thumb of his dominant left hand while on active duty in 2006 and continued to have pain, swelling, and weakness.  He also complained of recurrent flare-ups every two to three weeks after overuse; alleviated with rest, ice, and Motrin.  Physical examination of the left thumb found 0 to 50 degrees range of motion in the metacarpal phalangeal joint, and 0 to 80 degrees in the interphalangeal joint; no ankyloses, deformity, or gap between the thumb and the other digits of the left hand on attempted opposition of the thumb to the fingers; and no additional limitation of function due to pain, weakness, fatigue, incoordination, or lack of endurance after repetitive use; however, there was objective evidence of decreased strength for pulling and twisting and decreased dexterity for twisting and lifting. 

In correspondence dated in March 2010 the Veteran complained of" pain and loss of strength after repetitive writing or using during a work environment."  Based on examination findings of decreased strength and dexterity in the left thumb, the Board finds this lay evidence to be credible.

There is no other lay or medical evidence of record regarding the left thumb during the appeal and as stated above, the Veteran has requested that this appeal be decided based on the evidence of record.  See April 2012 correspondence from Veteran.  

The Veteran's left thumb disability has been rated under Diagnostic Code 5228 throughout the appeal period, which provides for a 10 percent rating where there is limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  An evaluation of 20 percent is awarded for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.

When evaluating joint disabilities on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated but not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Based on the evidence of record the Veteran's left thumb disability does not meet the assigned schedular criteria for a compensable rating since a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers was not found on examination.  Further, and as for a higher rating under some other potentially applicable criteria, the thumb is not amputated or ankylosed, so the criteria for a compensable rating under Diagnostic Codes 5152 and 5224, respectively, are not met.  

That being said, the Board is mindful that in claims for increased ratings involving musculoskeletal disabilities, where the veteran has a noncompensable rating and complains of pain on motion, the veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 ; Burton, 25 Vet. App. 1.  The provisions of 38 C.F.R. § 4.59 , which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, id. 

Although the Veteran's left thumb disability is prone to recurrent pain and loss of strength [painful motion] after repetitive use that is alleviated only by rest, icing, and antiinflammatory medication, this limitation is noncompensable under Diagnostic Code 5228.  Consequently, and in accordance with Burton, the Board finds that a minimum rating of 10 percent based on less painful and weakened motion after repetitive use of the dominant left thumb is warranted.  

B. Allergies

On VA examination in December 2008 the Veteran reported that his allergy symptoms have gotten progressively worse since their onset in June 2008, including associated migraines (for which he has already been separately service-connected).  Physical examination of the nose and sinuses in December 2008 found no congestion, polyps, or other problem.  

In correspondence dated in March 2010 the Veteran reported that he uses over-the-counter medication to alleviate his allergies/allergic rhinitis.  

There is no other lay or medical evidence of record regarding the Veteran's allergic rhinitis symptoms and the Veteran has requested that this appeal be decided based on the evidence of record.  See April 2012 correspondence from Veteran.  

The Veteran's allergies have been rated under the "allergic or vasomotor rhinitis" provisions of Diagnostic Code 6522 throughout the appeal period, which provides for a 10 percent rating where there is greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side; and a 30 percent rating on evidence of nasal polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

In this case no polyps or nasal passage obstruction was found during the December 2008 VA examination; and none has been reported at any other time during the appeal period.  Additionally, and as for a compensable rating under some other potentially applicable schedular criteria, there is no evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment (lasting four to six weeks) or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, so evaluation of the Veteran's allergies disability under Diagnostic Code a rating of 10 percent rating or higher under the General Rating Formula for sinusitis (Diagnostic Codes 6510 through 6514) is not appropriate.  Thus, the criteria for a compensable schedular rating for the Veteran 's allergic rhinitis disability are not met; a staged rating is in turn not warranted (Fenderson, 12 Vet. App. 119, 126).

C. Extraschedular and TDIU consideration

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular criteria for the service- connected disability is inadequate.  If the available schedular criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the assigned schedular criteria reasonably describe the Veteran's dislocated left thumb and allergy disabilities and provide for higher ratings for more severe symptoms.  His left thumb disability is productive of pain and loss of strength after repetitive writing and, though not expressly set out by the assigned schedular rating criteria, the Board has just granted a minimum 10 percent schedular rating based on these symptoms.  As for the Veteran's allergies disability, the only evidence regarding the Veteran's allergic rhinitis symptoms is that they are seasonal and alleviated by over-the-counter medications; and this is contemplated by the assigned schedular criteria.  The Board accordingly finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not needed.  Additionally, according to the evidence of record (on which the Veteran requested that this decision be based), the Veteran is engaged in substantially gainful employment (see, e.g., Veteran's March 2010 notice of disagreement, and July 2010 VA treatment record), so a claim of TDIU (unemployability) is not raised.  


ORDER

An initial disability rating of 10 percent for dislocated left thumb disability is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial compensable rating for allergies/allergic rhinitis is denied.


REMAND

In August 2014 the Veteran contacted the RO to report that he had recently received treatment at the Atlanta VAMC for his right shoulder disability and the evidence suggests that the disability may have worsened since the most recent VA examination. which was conducted in July 2010.  As such, this issue must be remanded for another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all of the Veteran's VA medical records pertaining to his right shoulder disability, dated after July 2010.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  Invite the Veteran to submit lay evidence from himself and from other individuals who have first-hand knowledge of the Veteran's right shoulder complaints/symptoms, such as their impact on his activities of daily living and occupational functioning.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of the above, schedule the Veteran for a VA examination of his service-connected right shoulder disability.  The claims file should be made available to the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  The VA examiner should expressly advise as follows:

i)  Report the ranges of motion of the right shoulder in degrees.  If the Veteran demonstrates any limitation of motion, comment upon the extent, if any, to which pain is a factor, as supported by adequate pathology and evidenced by his own visible behavior. 

ii)  Discuss any additional functional impairment of the right shoulder, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any such functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free flexion and extension.   

iii)  Comment as to the impact of any medications taken by the Veteran to treat his right shoulder disability, to include the impact of such medications on his range of motion and other underlying symptoms.

iv)  Identify any neurological manifestations, scarring, or other clinical impairment related to the Veteran's right shoulder disability.

v)  Opine as to the limitations imposed by the right shoulder disability, such restrictions imposed by such work activities as lifting, carrying, pushing, and pulling.   

4.  Then readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


